Fairholme Distributors, Inc. 760 Moore Road King of Prussia, PA 19406 December 21, 2010 FILED VIA EDGAR Ms. Patricia Williams United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Fairholme Funds, Inc. (the "Company") File Nos.:333-88517 and 811-09607 REQUEST FOR ACCELERATION Dear Ms. Williams: As the principal underwriter of the Company and pursuant to the Securities and Exchange Commission's authority under Rule 461(a) under the Securities Act of 1933, we request that effective date of Post Effective Amendment No. 22 to the Company's Registration Statement filed on Form N-1A on Tuesday, December 21, 2010 be accelerated so that the Registration Statement may become effective on or before December 28, 2010. Very truly yours, FAIRHOLME DISTRIBUTORS, INC. /s/Bruno Di Stefano Bruno Di Stefano Vice President Attachment SK 22v1
